United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3265
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Roy C. Bowens,                           *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: February 5, 1998
                                Filed: February 10, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       In 1994 Roy C. Bowens pleaded guilty to possessing cocaine with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1), and to using and carrying a firearm
during a drug-trafficking offense, in violation of 18 U.S.C. § 924(c)(1). After Bowens
moved under 28 U.S.C. § 2255 to set aside his firearm conviction in light of Bailey v.
United States, 516 U.S. 137, 143-44 (1995) (defining “use” prong of § 924(c)(1)), the
district court1 granted the motion, imposed a two-level enhancement under U.S.



      1
        The Honorable George F. Gunn, Jr., United States District Judge for the Eastern
District of Missouri.
Sentencing Guidelines Manual § 2D1.1(b)(1) (1997) (add 2 levels if dangerous
weapon, including firearm, was possessed), and resentenced Bowens to 82 months
imprisonment and five years supervised release. Bowens appeals, arguing the court
lacked jurisdiction to resentence him on the unchallenged drug conviction. Because
Bowens&s argument is foreclosed by United States v. Harrison, 113 F.3d 135, 137-38
(8th Cir. 1997), we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-